Citation Nr: 0304006	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the RO in 
Manchester, New Hampshire, which, in pertinent part, denied 
service connection for PTSD or any psychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have a current acceptable diagnosis 
of PTSD or any psychiatric disorder related to his military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the July 
2001 rating decision, the September 2002 rating decision, in 
the January 2001 statement of the case, the September 2002 
supplemental statement of the case and a VA letter to the 
veteran dated in April 2001 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments.  The rating decisions, statement of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from November 1964 to 
August 1968.  During his service in Vietnam, his primary 
military occupational specialty (MOS) was that of a 
launderer.  Records reflect no medals or awards indicative of 
combat exposure.  In a treatment note dated June 1965, the 
veteran reported that he was allergic to wool but never told 
anyone because he was afraid of chastisement.  The diagnosis 
was mild anxiety vs. questionable vasomotor instability.  
Separation medical examination was negative for a psychiatric 
disorder.  

In May 1978, the veteran was admitted to New Hampshire 
Hospital on a Voluntary Application for Admission.  He 
reported overdosing three days prior to admission on Librium 
and Stelazine.  The psychiatric diagnosis was explosive 
personality disorder and alcoholism, habitual excessive 
drinking.

VA outpatient treatments records dated July 1978 show that 
the veteran gave a history of delinquency as a teenager, 
setting off fire alarms, making bombs, and being destructive.  
He reported experiencing anxiety, agitation and spontaneous 
panic attacks when in closed spaces.  The diagnostic 
impression was that he had a mixed-phobia type combination of 
specific phobias - claustrophobia and spontaneous panic 
attacks which alcohol once treated well.  He also displayed 
signs of underlying depression. 

The veteran was hospitalized for 2 days in February 2000 for 
treatment of his panic disorder.  No mention of stressors 
related to service were noted in the summary.

VA medical records dated from February 2000 to February 2002 
reflect treatment for a variety of psychiatric conditions, 
including probable PTSD, PTSD, obsessive-compulsive disorder 
(OCD) and anxiety with panic.  February 2000 mental health 
notes shows the veteran was seen for anxiety.  In March 2000, 
the veteran gave a history of having a bomb fall on his right 
great toe in service, ultimately requiring amputation of the 
toe.  He reported intrusive thoughts of killing people, 
hypervigilance, and avoiding reminders of war.  PTSD, panic 
disorder and generalized anxiety disorder (GAD) were 
diagnosed, however.  Also in March 2000, the veteran 
underwent psychiatric testing.  He reported spending time in 
a combat zone but never actually participating in combat.  He 
said he handled deceased bodies while in service and 
experienced disturbing dreams and memories of his military 
experience.  PTSD not was diagnosed.  In a progress note 
dated April 2000 he was diagnosed with PTSD, panic disorder, 
GAD and depression not otherwise specified.  In a May 2000 
treatment note the veteran was diagnosed with OCD, panic 
disorder and probable PTSD but the examiner noted that the 
PTSD was probably overshadowed by the veteran's OCD and panic 
disorder.   In a mental health note dated February 2002, the 
veteran reported feeling more anxious and irritable.  The 
Axis I diagnosis was anxiety disorder not otherwise specified 
and rule out bipolar disorder. 

In April 2000, the veteran submitted a claim for service 
connection for PTSD.  He said he had been treated for this 
condition three weeks ago at the VAMC in White River 
Junction, Vermont.  He said Dr. Wallace diagnosed him with 
PTSD, which was caused by his Vietnam experiences.   

In June 2000, the veteran submitted a statement and 
reiterated his previous assertions.  He also reported that 
while in service his big toe had to be amputated when a cable 
aboard the aircraft carrier he was working on, broke and 
crashed on his foot.  He claimed that due to the injury, 
psychological after effects have emerged and progressively 
gotten worse.  He claimed he started having a fear of being 
in small, enclosed areas and that he had bad dreams and 
flashbacks about the times he served on the aircraft carrier.  
He reported that there were times when he would not go to 
work because he was afraid of leaving the security of his 
home.  He also stated that the depression and fear had taken 
happiness out of his life.  He reported going to the White 
River VAMC to talk to someone about PTSD and stated that his 
condition was so bad, they admitted him for three days.

At a July 2000 VA examination for PTSD, the veteran reported 
that while in service an accident occurred whereby a bomb, 
that he was handling, came loose and swung out of control in 
his direction.  He reported that he feared the bomb would 
explode and kill him.  The bomb eventually landed on his foot 
and caused serious damage.  The examiner opined that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The examiner noted that the veteran may eventually develop 
PTSD and he may have some current symptoms but they are 
masked by his intense generalized anxiety and panic symptoms.  
The Axis I diagnosis was generalized anxiety, panic disorder 
and alcohol dependence in full remission.

In a November 2000 Addendum the examiner noted that he 
reviewed the claims file and he concluded as follows, "Given 
the veteran's history of presentation with symptoms which 
could possibly have been psychiatrically related but appeared 
to be explained by medical reasons or substance abuse and the 
fact that the veteran has no memory of requesting services or 
experiencing symptoms of anxiety, I do not believe I can say 
it is as likely as not that the veteran's presentation on 06-
01-65 was a representation of an exacerbation or an onset of 
his current disorders, which I have identified as panic 
disorder and generalized anxiety disorder."

Analysis

The veteran claims service connection for PTSD which he 
asserts was incurred during military service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

The veteran does not assert and the service records do not 
show that he engaged in combat.  Thus, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2002);  Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. 
Brown, 10 Vet. App. 128 (1997);  Doran v. Brown, 6 Vet. App. 
283 (1994).

The medical evidence on file is devoid of a diagnosis of 
current PTSD.  One record reflects a diagnosis of probable 
PTSD, while another record diagnosed the veteran with PTSD 
but the diagnosis was not based on a verified service 
stressor.  There is no acceptable diagnosis of PTSD.

The veteran was afforded a VA PTSD examination in July 2000.  
The examiner reviewed the veteran's claims file and medical 
records, performed a mental status examination, and 
determined that the current evaluation did not support a 
diagnosis of PTSD.  It was noted that although at some point 
the veteran may develop PTSD, the veteran did not currently 
meet the criteria for a diagnosis of PTSD.  Regarding any 
other psychiatric disorder, in the November 2000 addendum, 
the examiner could not say that "it is as likely as not that 
the veteran's presentation on 06-01-65 was a representation 
of an exacerbation or an onset of his current disorders, 
which I have identified as panic disorder and generalized 
anxiety disorder." 

The Board accepts the July 2000 VA examination and the 
November 2000 addendum as being the most probative medical 
evidence on the subject, as the opinions rendered were based 
on a review of all historical records and a thorough 
examination, and contain detailed rationale for the medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
The Board finds that the veteran does not have an acceptable 
medical diagnosis of PTSD, and thus service connection is 
precluded.  Furthermore, there is no evidence supporting his 
contention that any other diagnosed psychiatric disorder is 
due to, or began in service.  

The veteran has asserted that he incurred PTSD during his 
period of active service. As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2002);  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder is denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

